Detailed Action
1. 	This Action is in response to Applicant's amendment filed on September 26, 2022. Claims 1-18 are currently pending in the present application. This Action is made FINAL.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
3.	The terminal disclaimer filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,031,939 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
4.	Applicant's arguments filed on September 26, 2022 have been fully considered but they are not persuasive.
After carefully revising the office action pertinent to the present response and remarks, the following main point(s) have been identified: 
1) The Applicant, at page 5 of the Applicant’s remarks, states the following:
“Claims 1-18 are rejected under 35 USC 102(a)(2) as allegedly being anticipated by US Patent No. 9,031,939 (hereinafter “Nissen’).
Without addressing the propriety of the rejections, and to expedite prosecution, on September 26, 2022, Applicant filed a declaration under 37 C.F.R. §1.131.
As defined in 35 U.S.C. § 102(b)(2)(C), “[a] disclosure shall not be prior art to a claimed invention under subsection (a)(2) if ... the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.” 35 U.S.C. § 102(b)(2)(C).”

Regarding point 1), as clearly shown at page 2, item # 6 of the non-final office action mailed on June 23, 200:
 “6. Claim(s) 1-18 (is/are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissen; Peter Neal (US 9031939 B2), hereafter “Nissen.” 
Claims 1-18 are rejected under 35 U.S.C. 102(a)(1), and not “under 35 USC 102(a)(2)” as stated  by the Applicant’s argument above.
Even still, if the Applicant meant to argue the rejection “under 35 U.S.C. 102(a)(1)” as per the cited portions of the MPEP below, filing “a declaration to disqualify a commonly owned patent or published application (e.g. Nissen) as prior art under 37 C.F.R. §1.131” does not apply in this situation.
MPEP
2153.01    Prior Art Exception Under AIA  35 U.S.C. 102(b)(1)(A) To AIA  35 U.S.C. 102(a)(1) (Grace Period Inventor Or Inventor-Originated Disclosure Exception) [R-11.2013]
AIA  35 U.S.C. 102(b)(1)(A)  provides exceptions to the prior art provisions of AIA  35 U.S.C. 102(a)(1). These exceptions limit the use of an inventor's own work as prior art, when the inventor's own work has been publicly disclosed by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor not more than one year before the effective filing date of the claimed invention. AIA  35 U.S.C. 102(b)(1)(A)  provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; 
2153.02    Prior Art Exception Under AIA  35 U.S.C. 102(b)(1)(B) to AIA  35 U.S.C. 102(a)(1) (Inventor Or Inventor-Originated Prior Public Disclosure Exception) [R-10.2019]
AIA  35 U.S.C. 102(b)(1)(B)  provides additional exceptions to the prior art provisions of AIA  35 U.S.C. 102(a)(1). These provisions except as prior art a disclosure of subject matter that occurs after the subject matter had been publicly disclosed by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor. Specifically, AIA  35 U.S.C. 102(b)(1)(B)  provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1)  (patent, printed publication, public use, sale, or other means of public availability) may be excepted as prior art if: (1) the disclosure was made one year or less before the effective filing date of the claimed invention; and (2) the subject matter disclosed had been previously publicly disclosed by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor. The previous public disclosure of the subject matter by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor typically will be a disclosure within the one-year grace period (i.e., be either a grace period inventor disclosure by the inventor or a joint inventor or be a grace period inventor-originated disclosure by another who obtained the subject matter directly or indirectly from the inventor or joint inventor).
Applicant’s applicant has an effective filing date of 5/28/2019 due to its priority claim to provisional application 62853315 and the publication date of the cited prior art is 5/12/2015, which is clearly more than the one year grace period for exemption.
Therefore, the filing of a declaration to disqualify a commonly owned patent or published application (e.g. Nissen) as prior art under 37 C.F.R. §1.131” does not apply in this situation.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-18 (is/are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissen; Peter Neal (US 9031939 B2), hereafter “Nissen.”
	Consider claim 1. Nissen discloses a computer-implemented method, comprising (see fig. 2, col. 4 lines 66-67; … The administrator of the program creates a large GeoDatabase 202, referred to as D, which resides on remote server 201 …): determining a starting location (see fig. 3, col. 5 lines 19-25; … (38) Referring to FIG. 3, we can understand the conceptual basis for Filter P, which selects qualifying points. (39) For the handheld and car embodiments of the system 301, a point 302 qualifies by a simple point-to-point distance calculation, so that any point within, for example, a radius 500 feet should qualify  …); determining a direction and speed of travel; calculating future location information (see col. 3 lines 42-44; … the Motion Analysis module calculates speed, direction, and future location data 105 which it also passes to the Geo Filter module  …); filtering one or more geo-relevant interactive assets using the future location information (see col. 3 lines 59-67; … (19) Data from the Asset Database is passed to the Asset Filter 111. More explanation as to how the Asset Filter works is given below. (20) A set of qualifying assets are passed to the Playlist Creation module 112, which creates a playlist of the next n assets which are determined best to be played in the near future, as calculated by the movement of the user. This is the heart of the invention. More description of Playlist Creation module 112 is given below  …); adding the one or more geo-relevant interactive assets to a map (see fig. 5, col. 5 line 64 – col. 6 line 4; … (48) Referring to FIG. 5, we can understand the conceptual bases for Filter A, which selects qualifying areas 501, and Filter L, which selects qualifying lines 504. The filters are applicable in all embodiments of the invention.(49) POIs that are areas 502, commonly referred to in the mapping field as polygons, include items such as lakes, state parks, and states. The test determines if the user is in or above any portion of such an area, or if it is within visible distance. The filter geometrically calculates a buffer 503 of width N. If the user is within this buffer, or in or above the POI itself, the area-shaped POI is (weather conditions and daylight permitting) considered to be visible, and hence in contention. …); determining current location information (see col. 3 lines 41-42; … it passes current location data 104 to the Geo Filter module 106 …); and playing or displaying the one or more geo-relevant interactive assets according to the current location information (see col. 6 lines 37-42; … (54) The Asset Matchup accesses the Asset database 602 on the remote server 601, performs a matchup 604 to see which assets qualify to be played given for any of the qualifying POIs in subset QP (601). The filter creates Subset QA (605), which is a list of all assets which may be played for any or all of the qualifying POIs. This list is passed to the Playlist Creation Module  …).
	Consider claim 2 in view of claim 1 above. Nissen further discloses wherein a geo-relevant interactive asset includes interactive location information (see col. 7 lines 8-17; … (61) The program tests each asset in Subset QA 706, and assigns each a score 707. At this point, the program is similar to a radio playlist scheduler. There are many factors involved in calculating the score of an asset, including, as shown: Is the POI's Play Window close to ending? If "yes", the score is promoted, because "chances are running out" to play the asset. Are we close to the perigee of the POI? If yes, the score is promoted …).
	Consider claim 3 in view of claim 2 above. Nissen further discloses wherein a geo-relevant interactive asset includes interactive location information (see col. 3 lines 61-67; … (20) A set of qualifying assets are passed to the Playlist Creation module 112, which creates a playlist of the next n assets which are determined best to be played in the near future, as calculated by the movement of the user. This is the heart of the invention. More description of Playlist Creation module 112 is given below …).
	Consider claim 4 in view of claim 1 above. Nissen further discloses wherein a geo-relevant interactive asset can be played or displayed according to an order (see col. 1 lines 24-27; … The present invention furthers the Art by creating the ability to prioritize and sequence the relevant assets into an intelligently-ordered playlist, creating the impression of a cohesive entertainment program …).
Consider claim 5 in view of claim 1 above. Nissen further discloses wherein a geo-relevant interactive asset can be played or displayed according to an order (see col. 1 lines 24-27; … The present invention furthers the Art by creating the ability to prioritize and sequence the relevant assets into an intelligently-ordered playlist, creating the impression of a cohesive entertainment program … Examiner’s note: it is well-known in the art that a music playlist can be played in shuffle order (e.g. randomly).
Consider claim 6 in view of claim 1 above. Nissen further discloses wherein when an interactive asset is no longer geo-relevant, the interactive asset is removed and replaced with a different geo-relevant interactive asset (see fig. 3, col. 6 lines 1-8; … (49) POIs that are areas 502, commonly referred to in the mapping field as polygons, include items such as lakes, state parks, and states. The test determines if the user is in or above any portion of such an area, or if it is within visible distance. The filter geometrically calculates a buffer 503 of width N. If the user is within this buffer, or in or above the POI itself, the area-shaped POI is (weather conditions and daylight permitting) considered to be visible, and hence in contention  …).
Consider claim 7, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Nissen at col. 3 line 45 and claim 10 discloses a server and processors to carry out the invention as in claim 1 above.
Consider claim 8, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Consider claim 9, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 10, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 11, the subject matter recited in this claim has already been addressed in rejection to claim 5. Therefore, it has been analyzed and rejected based upon the rejection to claim 5.
Consider claim 12, the subject matter recited in this claim has already been addressed in rejection to claim 6. Therefore, it has been analyzed and rejected based upon the rejection to claim 6.
Consider claim 13, the subject matter recited in this claim has already been addressed in rejection to claim 1. Therefore, it has been analyzed and rejected based upon the rejection to claim 1. Additionally, Nissen at claim 19 discloses computer program product to carry out the invention as in claim 1 above.
Consider claim 14, the subject matter recited in this claim has already been addressed in rejection to claim 2. Therefore, it has been analyzed and rejected based upon the rejection to claim 2.
Consider claim 15, the subject matter recited in this claim has already been addressed in rejection to claim 3. Therefore, it has been analyzed and rejected based upon the rejection to claim 3.
Consider claim 16, the subject matter recited in this claim has already been addressed in rejection to claim 4. Therefore, it has been analyzed and rejected based upon the rejection to claim 4.
Consider claim 17, the subject matter recited in this claim has already been addressed in rejection to claim 5. Therefore, it has been analyzed and rejected based upon the rejection to claim 5.
Consider claim 18, the subject matter recited in this claim has already been addressed in rejection to claim 6. Therefore, it has been analyzed and rejected based upon the rejection to claim 6.
Conclusion 
8.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure for their relation to content delivery based on user’s location:
	US 20090044246 A1
	US 20070219708 A1
US 20050192025 A1

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
November 8, 2022